Case 2:18-cv-00176-DME-MEH Document 287 Filed 12/16/20 PageID.5308 Page 1 of 19




                    IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF UTAH
                               (CENTRAL DIVISION)
  ____________________________________
                                       )
  ABEL RAMIREZ, et al.,                )  HON. DAVID M. EBEL
                                       )  HON. MICHAEL E. HEGARTY
        Plaintiffs,                    )  (SITTING BY DESIGNATION)
                                       )
  v.                                   )  Civil Action No. 2:18-CV-176-DME
                                      )
  WALTER BOCKHOLT, et al.,            )   ORDER ON PENDING MOTIONS
                                      )
        Defendants.                   )
  ____________________________________)



         On Defendants’ motion for summary judgment, Judge Ebel permitted this case to go to

  trial concerning (1) an unlawful entry on April 10, 2017 into both apartment A103 (Plaintiffs Alicia

  Amaya Carmona, Carlos Ramirez, Berenice Resendiz, and the four minor Plaintiffs) and (2) A104

  (Plaintiffs Abel Jr. and K.F.), as well as (3) an unlawful entry on April 11, 2017 into A103

  (Plaintiffs Alicia Amaya-Carmona, Berenice Resendiz, three minor Plaintiffs, and Carlos

  Ramirez). Both sides have filed Motions under Fed. R. Evid. 702 concerning experts and motions

  in limine.

         Many of the following Motions were fully briefed prior to Judge Ebel’s ruling, and I have

  tried to apply the relief sought to the claims currently pending. I will not repeat Judge Ebel’s

  thorough factual background but certainly acknowledge that it informs the following rulings.

         I.      Defendants’ Partial Motions to Exclude Expert Testimony of Dr. Stephen
                 Golding

         The Court considers the Motions (ECF 192/194) (filed and briefed by the United States

  Department of Justice, joined in a separate filing by the Utah Attorney General), Plaintiffs’

  Opposition (ECF 208), Defendants’ Reply (ECF 227), Defendants’ Supplemental Brief in Support
Case 2:18-cv-00176-DME-MEH Document 287 Filed 12/16/20 PageID.5309 Page 2 of 19




  (ECF 272), Plaintiffs’ Brief in Opposition to Defendants’ Supplemental Motion (ECF 279), and

  Defendants’ Omnibus Reply (283). Dr. Golding is a forensic psychologist retained by Plaintiffs

  to testify about emotional harm suffered by Plaintiffs Carlos Ramirez (Carlos) and Abel Ramirez,

  Jr. (Abel Jr.). Dr. Golding has opined that both suffered emotional harm, but Dr. Golding believes

  Carlos suffered from Post-Traumatic Stress Disorder (PTSD) because of the events underlying this

  case, while Dr. Golding does not make that finding for Abel Jr.

          Defendants originally fashioned the Motion to Exclude Dr. Golding as “partial” because,

  while it sought to exclude any testimony on behalf of the parties who retained him (the Plaintiffs),

  Defendants also intended to “reserve their right to call Dr. Golding as a witness in their own case-

  in-chief to testify about Abel Jr. and Eduardo.” ECF 192 at 2 n.1. When they filed their Motion

  to Exclude Dr. Golding, Defendants believed that Dr. Golding was only going to testify concerning

  Carlos and not the other Plaintiffs. The subsequent briefing established that Plaintiffs would also

  elicit testimony concerning Abel Jr. from Dr. Golding. Defendants then included in their briefing

  a request to exclude Dr. Golding’s proposed testimony about either Plaintiff.

          My analysis under Rule 702 first determines whether an expert is qualified by knowledge,

  skill, experience, training or education sufficient to render an opinion on the facts of the case before

  me; if so, I must determine whether the expert’s opinions are reliable. Milne v. USA Cycling Inc.,

  575 F.3d 1120, 1133 (10th Cir. 2009).

          Defendants contend that Golding should be excluded because his opinions are neither

  reliable under Fed. R. Evid. 702, nor tied to any fact that “is of consequence in determining the

  action.”   Fed. R. Evid. 401(b). First, Defendants contend Dr. Golding based his opinions

  concerning Carlos on “two maneuvers” in which Defendant Reddish engaged: a threat that Carlos’

  children would be removed if Abel Ramirez, Sr. (Abel Sr.) (the subject of the arrest warrant in this



                                                     2
Case 2:18-cv-00176-DME-MEH Document 287 Filed 12/16/20 PageID.5310 Page 3 of 19




  case) did not come home and cooperate, and a statement that Reddish had the power to save Carlos’

  mother from deportation if Carlos cooperated in locating Abel Sr. Defendants argue that (1) the

  “two maneuvers” are irrelevant to any pleaded claim, and (2) the threat to take the children is

  factually fictitious. As to the latter, I believe the record creates a sufficient fact dispute concerning

  what was said and its reasonable interpretation and, therefore, cannot serve as a basis for excluding

  Dr. Golding. As to the former, I believe that, while the “two maneuvers” are not pleaded claims,

  they are fact allegations by the Plaintiffs, are tied to the res gestae of what happened at the Ramirez

  residence, and are appropriate for the jury’s consideration. In the main, Defendants’ arguments

  go to the credibility and weight of Dr. Golding’s testimony, but not its admissibility. Any

  limitation based on the claims for which Dr. Golding’s testimony is relevant can be handled by

  Judge Ebel through jury instructions given during or at the conclusion of the trial.

          Dr. Golding’s opinions concerning Abel Jr. do not depend on the “two maneuvers.” I find

  no other basis to exclude Dr. Golding’s opinion concerning Abel Jr.

          Finally, addressing Defendants’ argument that Dr. Golding’s opinions do not “link any

  diagnosed psychological injury to any particular remaining claim or defendant,” ECF 283 at 1, I

  believe at the pretrial stage, this argument attempts to parse too finely and segregate too cleanly

  issues that, at trial, are inherently not segregable. As noted above, the connection that Dr.

  Golding’s testimony has to the claims that will be tried will have to be explained to the jury in

  appropriate limiting instructions.

          II.     Defendants’ Motions to Exclude Expert Testimony of Timothy Longo

          The Court considers the Motions (ECF 193/194) (filed and briefed by the United States

  Department of Justice, joined in a separate filing by the Utah Attorney General), Plaintiffs’

  Opposition (ECF 209), Defendant’s Reply (ECF 228), Defendants’ Supplemental Brief in Support



                                                     3
Case 2:18-cv-00176-DME-MEH Document 287 Filed 12/16/20 PageID.5311 Page 4 of 19




  (ECF 273), Plaintiffs’ Brief in Opposition to Defendants’ Supplemental Motion (ECF 282), and

  Defendants’ Omnibus Reply (ECF 283). Plaintiffs proffer Timothy Longo as an expert in law

  enforcement, police activity, and police administration and supervision. Defendants contend that

  his proffered areas of expertise are overly broad, his conclusions are both irrelevant and constitute

  legal opinions, and he lacks sufficient training and experience to render opinions concerning the

  federal fugitive task force’s conduct underlying this case.

         Longo is the retired chief of police (2016) in Charlottesville, Virginia and a lawyer. He

  spent approximately thirty-five years in local law enforcement. He has no work experience in

  federal law enforcement and, more specifically, investigation and apprehension of illegal

  immigrants. He served his last warrant more than twenty years ago. Most of the seven opinions to

  which Defendants point in their Motions reference both the reasonableness of the Defendants’

  conduct before and during the attempted execution of the warrant in this case, as well as

  Defendants’ violation of “generally accepted law enforcement practices” (relying on the

  Constitution and United States Supreme Court precedent as his source). He also opines about

  Defendant Reddish’s post-incident reporting.

         Defendants contend Longo is not qualified because of his dearth of experience in federal

  law enforcement generally and apprehension of illegal immigrants specifically. As one example,

  Defendants state that Longo criticizes Defendants for not running license plate numbers to

  determine the presence in the parking lot of Abel Sr.’s vehicle while not considering that persons

  not legally in the United States are unlikely to register vehicles in their own name. Defendants

  also challenge the reliability of Longo’s opinions because of his revision of his “materials

  considered” after his deposition and because of his failure to consider key facts (testimony of two




                                                   4
Case 2:18-cv-00176-DME-MEH Document 287 Filed 12/16/20 PageID.5312 Page 5 of 19




  third-party witnesses) in forming his opinions. Finally, Defendants object to Longo’s opinions to

  the extent they constitute impermissible legal conclusions.

         In attacking his qualifications, Defendants rely primarily on Ralston v. Smith & Nephew

  Richards, Inc., 275 F.3d 965, 969 (10th Cir. 2001), in which the Tenth Circuit affirmed the district

  court’s rejection of an orthopedic surgeon because she did not have experience with the particular

  surgical procedure or device at issue in the case. I believe the facts in Ralston are too dissimilar

  to the present case to make it of precedential value. Defendants also cite the Milne opinion by

  Judge Ebel (the presiding judicial officer in this case), which involved a claim that the organizers

  of a mountain bike race were grossly negligent. In that case a race participant struck an SUV and

  trailer on the six-mile open course portion of the race. The court held that because the expert “had

  no experience in organizing, supervising, or studying mountain bike races [he] . . . was not

  qualified to offer expert testimony on the standard of care for mountain bike races.” 575 F.3d at

  1133 The proffered expert did have experience in paved road bike races, but critical to the court’s

  analysis was the fact that fundamentally different rules applied to the two types of bicycle races.

  The court also found his opinions unreliable because he did not even base his opinions on any

  research into road bike races “but relied almost exclusively on his experience in paved road

  racing.” Id. at 1134.

         I do not find Defendants’ general federal/state dichotomy argument persuasive. Good

  police work is the same at both the state and federal levels, and these officers commonly work side

  by side on task forces and otherwise. More germane is Longo’s lack of experience in investigating

  and apprehending illegal immigrants. The distinctions pointed out by Defendants are material and

  certainly closer to the road bike/mountain bike analogy. If this were a case about the limited

  detention of any of the Plaintiffs based on their immigration status, I would agree with Defendants’



                                                   5
Case 2:18-cv-00176-DME-MEH Document 287 Filed 12/16/20 PageID.5313 Page 6 of 19




  argument. However, Judge Ebel’s decision on summary judgment has narrowed this case to very

  specific Fourth Amendment violations, concerning which I believe Longo is qualified to testify.

  Thus, he passes the first part of the Rule 702 test. However, Judge Ebel will limit his opinions to

  those relevant to the remaining claims. For example, any opinions concerning using Alicia as a

  bargaining chip, her or Eduardo’s seizures, Reddish’s reporting, unlawful force, or any opinion at

  all relating to a violation of the Federal Tort Claims Act, no longer appear relevant. As noted by

  Defendants, only Longo’s first and second opinions seem relevant now. Further outlining the

  precise parameters of Longo’s admissible opinions is impractical here and must await his

  testimony at trial.

          Concerning reliability, Defendants’ argument—that expert testimony of any kind is

  unnecessary in this case—is overstated. They rely on United States v. Brown, 871 F.3d 532, 534

  (7th Cir. 2017), a criminal case in which the Defendant, a Chicago police officer, sought to

  introduce expert testimony about police standards. The facts involved Brown brutally assaulting

  a convenience store employee for no apparent reason. The court stated that no expert testimony

  about police reasonableness was necessary because the Defendant “hit a motionless man in the

  face with his fist and continued to beat and kick him before placing him under arrest.” Id. at 539.

  Such a case lacks any complexity. “But when ‘something peculiar about law enforcement (e.g.,

  the tools they use or the circumstances they face) informs the issues to be decided by the finder of

  fact,’ a juror’s everyday experience may not be enough to effectively assess reasonableness.” Id.

  at 538 (citation omitted). The present case is more akin to the latter than the former. Further, they

  rely on Marquez v. City of Albuquerque, 399 F.3d 1216 (10th Cir. 2005), which I find

  distinguishable. First, the court applied the normal abuse of discretion standard in reviewing the

  district court’s exclusion of a use-of-force expert, and its analysis appeared to indicate that the



                                                   6
Case 2:18-cv-00176-DME-MEH Document 287 Filed 12/16/20 PageID.5314 Page 7 of 19




  issue was close even on that standard, and a decision either way by the district court would have

  been affirmed. Second, the expert had an opinion that police should always use the minimum

  force necessary in an arrest, which is not the Fourth Amendment standard. The court did not state

  any principle that expert witnesses should not be used in Fourth Amendment cases. Moreover, the

  potential confusion that might occur in light of the fact that violation of law enforcement standards

  is not ipso facto a Fourth Amendment violation can be avoided with proper cross examination and

  jury instructions.

         Finally, Plaintiffs do not dispute that Longo may not render opinions about the

  constitutionality of any of Defendants’ actions, or even that he may not couch his testimony in

  terms of the “reasonableness” of the Defendant officers’ conduct, which Defendants point out “is

  of course the hallmark of Fourth Amendment jurisprudence.” As long as Longo confines his

  opinions to “generally accepted law enforcement practices” or an equivalent standard, I believe he

  has admissible testimony to offer.

         III.    Defendants’ Motion In Limine No. 1 Regarding Fifth Amendment

         The Court considers the Motion (ECF 214), Plaintiffs’ Opposition (ECF 235), and

  Defendants’ Reply (ECF 244). Defendants seek certain consequences of Plaintiffs’ various

  invocations of the Fifth Amendment right to remain silent.

         First, Defendants seek confirmation that Plaintiffs are bound by their prior invocations of

  the Fifth Amendment and may not testify at trial in a manner inconsistent with those invocations

  (i.e., may not use the Fifth Amendment as a shield during discovery and then do an about face at

  trial). Plaintiffs confess this portion of the Motion (“Plaintiffs have never attempted to withdraw

  their invocations of the Fifth Amendment or to otherwise alter their testimony, and do not seek to

  do so now.”), but point out that if Plaintiffs are asked materially different questions at trial than



                                                   7
Case 2:18-cv-00176-DME-MEH Document 287 Filed 12/16/20 PageID.5315 Page 8 of 19




  those that drew a Fifth Amendment response during discovery, they reserve their right to answer

  or to again invoke the Fifth Amendment. They also argue that only certain questions posed by the

  Defendants are relevant to any issue in this case, as noted below.

          Defendants next seek to introduce the Fifth Amendment invocations by playing portions

  of Plaintiffs’ video-recorded depositions and reading into the record Plaintiffs’ written responses

  to selected requests for admission. These proffers are contained in Exhibit A to the Motion (ECF

  214-1). If admitted, Defendants would seek an adverse inference instruction as to each invocation.

  Defendants cite In re 650 Fifth Ave. & Related Properties, 934 F.3d 147, 153 (2d Cir. 2019) in

  support of their contention that Plaintiffs’ prior invocation of the Fifth Amendment may be

  presented to the jury.

          The 650 Fifth Ave. case is inapposite. That suit involved several members of a board of

  directors who refused to submit to depositions whatsoever, on the basis of the Fifth Amendment.

  In such a situation, it is a straightforward matter to inform the jury that a particular witness refused

  to testify at all during discovery. The present situation is profoundly different. Here, it is my

  understanding that no Plaintiff refused to testify, but rather, invoked the Fifth Amendment

  concerning certain questions.

          Defendants request that for each Plaintiff witness, apparently at the beginning of such

  person’s cross examination, defense counsel be permitted to play deposition excerpts and read

  responses to requests for admission restating that witness’s invocation of the Fifth Amendment

  during discovery. Defendants’ proposed solution would create a sideshow of the Fifth Amendment

  responses, disproportionately focusing the jury, for each witness, on what happened during

  discovery rather than what evidence is being presented live at trial. I believe there is a more

  appropriate approach.



                                                     8
Case 2:18-cv-00176-DME-MEH Document 287 Filed 12/16/20 PageID.5316 Page 9 of 19




         First, concerning the introduction of prior deposition testimony, “under Fed.R.Civ.P.

  32(a)(2), the deposition of a party, whenever taken, generally may be used against him at trial for

  any purpose.” Gracia v. Lee, 976 F.2d 1344, 1345 (10th Cir. 1992). This Rule is subject to the

  limitations of Fed. R. Evid. 403 (governing prejudice, confusion, or waste of time) and 611

  (controlling the mode and order of evidence). Id. Whether Defendants should be permitted to play

  the video depositions of Plaintiffs is a question that should be raised with Judge Ebel at the trial

  preparation conference, at which issues of this type are typically handled. E.g., Dennis v.

  Progressive N. Ins. Co., No. CIV-17-182-SLP, 2018 WL 4871039, at *9 (W.D. Okla. Apr. 9, 2018)

  (“Plaintiff is correct that Fed. R. Civ. P. 32(a)(3) permits the use of Mr. Jordan's deposition

  testimony even if Mr. Jordan is present at trial. But such use remains subject to the Court’s

  discretion. Again, the Court reserves any ruling on this matter for trial.”). That will permit Judge

  Ebel to consider the playing of deposition testimony in the context of the overall trial, including

  the timeframe in which the trial is set, weighing the interests of the jury in an efficient trial

  (particularly during the current COVID-19 pandemic), and other Rule 611 considerations.

         As for reading the admissions into evidence, I believe it is more appropriate for defense

  counsel to ask the witness a question and, if it be so, have the witness invoke the Fifth Amendment

  in the presence of the jury. Judge Ebel can then effectively rule on the relevance of the question

  and develop a better record for whether to submit an adverse inference instruction to the jury.

         For these reasons, Defendants’ Motion is granted as to Plaintiffs’ being bound by their

  prior testimony, denied insofar as Defendants seek to read into the record in the presence of the

  jury each Plaintiff’s invocation of the Fifth Amendment in response to requests for admission, and

  denied without prejudice (for re-raising at the trial preparation conference or during trial) regarding

  the request to play any party’s deposition video and to submit an adverse inference instruction to



                                                    9
Case 2:18-cv-00176-DME-MEH Document 287 Filed 12/16/20 PageID.5317 Page 10 of 19




   the jury. Further, in the event any Plaintiff testifies at trial in violation of this ruling and provides

   substantive evidence in response to a question as to which that Plaintiff previously invoked the

   Fifth Amendment, Judge Ebel can decide on an appropriate consequence (if any). Further, nothing

   in this Order precludes the use of responses to discovery, or deposition testimony, for

   impeachment, to demonstrate prior inconsistent testimony, or other lawful evidentiary purpose.

           IV.     Defendants’ Motion In Limine No. 2 to Exclude Evidence of Other Lawsuits
                   and Unrelated Misconduct.

           The Court considers the Motion (ECF 215), Plaintiffs’ Opposition (ECF 236), and

   Defendants’ Reply (ECF 245). Defendants seek to exclude any evidence of a prior lawsuit

   involving Defendant Reddish and any prior unrelated complaints made against any Defendant or

   the U.S. Marshals Service task force. I agree with the premise of the Motion, that such evidence

   is inadmissible character evidence, and, in any event, Plaintiffs do not object to exclusion of the

   specific prior incidents/complaints referenced by Defendants (unless the door is opened at trial).

   Plaintiffs do object to a ruling that would bar “any prior, pending, or alleged misconduct unrelated

   to the events of April 10 and 11, 2017.” Because I have no basis for determining everything that

   might be relevant at trial, I cannot disagree with that general proposition and will leave it to Judge

   Ebel to determine at trial should anything of that nature arise.

       Therefore, this Motion is granted.

           V.      Defendants’ Motion In Limine No. 3 to Exclude Reference to Indemnification
                   and the Bivens Defendants as “the Government”

           The Court considers the Motion (ECF 216), Plaintiffs’ Opposition (ECF 237), and

   Defendants’ Reply (ECF 246). The nature of the Motion is explained by the title. Plaintiffs agree

   they cannot refer to the matter of indemnification of the Defendants by the United States of

   America. As to the latter point, again, Plaintiffs agree in concept that they cannot equate persons



                                                      10
Case 2:18-cv-00176-DME-MEH Document 287 Filed 12/16/20 PageID.5318 Page 11 of 19




   who may be liable in their individual capacity as “the government.” But Plaintiffs also make the

   commonsense observation that references to an agency of the United States or the State of Utah

   may incidentally occur in this trial which is, of course, the truth.

          Therefore, this Motion is granted to the limited extent that, at trial, Plaintiffs may not

   deliberately engage in an effort to persuade the jury, directly or indirectly, that the United States

   Treasury will pay any judgment. I will leave it to Judge Ebel to make game-time decisions on

   whether any particular reference or insinuation crosses the line.

          VI.     Defendants’ Motion In Limine No. 4 to Exclude Evidence or Argument
                  Regarding Abstract Value of a Constitutional Violation

          The Court considers the Motion (ECF 217), Plaintiffs’ Opposition (ECF 238), and

   Defendants’ Reply (ECF 247). Defendants state that “[i]n a constitutional tort suit, a plaintiff is

   not entitled to compensatory damages merely by showing that the defendant violated a clearly

   established constitutional right; he must show actual damages.” Plaintiffs do not disagree with

   this proposition. Plaintiffs do seek to introduce evidence of emotional damages arising from the

   alleged “violation of their dignity interests,” as well as other noneconomic (compensatory)

   damages. Defendants do not disagree with this proposition.

          This Motion is granted.

          VII.    Defendants’ Motion In Limine No. 5 to Exclude Evidence Regarding
                  Purportedly Inadequate Training or Violations of Policy and Procedure

          The Court considers the Motion (ECF 218), Plaintiffs’ Opposition (ECF 239), and

   Defendants’ Reply (ECF 248). Defendants request, and Plaintiffs do not oppose, excluding

   substantive evidence of the policies and procedures of the United States Marshals Service.

   Plaintiffs seek to preserve their ability to use policies and procedures to rebut or impeach direct

   testimony or argument that Defendants complied with their own procedures in their conduct on



                                                     11
Case 2:18-cv-00176-DME-MEH Document 287 Filed 12/16/20 PageID.5319 Page 12 of 19




   April 10-11, 2017, a premise that is preserved within the Federal Rules of Evidence. Further,

   Plaintiffs argue that evidence concerning agency policies and procedures “is relevant because it is

   probative of the planning of the operation, how the operation was conducted, the Individual DOJ

   Defendants’ state of mind, the haste of the raid and the steps taken prior to the raid.” This statement

   was made prior to Judge Ebel’s order on summary judgment. The only issues left are whether the

   entry into A103 and A104, and the scope of the searches, were violations of the Fourth

   Amendment. In my view, such evidence is no longer relevant. The jury will be judging the

   reasonableness of the Defendants’ actions at the time of the searches, in light of the then-existing

   knowledge of the Defendants. To the extent some currently unforeseeable use of evidence of

   adherence to internal policies and procedures has any relevance whatsoever to issues that arise at

   trial, Judge Ebel can deal with it at that time.

           This Motion is granted.

           VIII. Defendants’ Motion In Limine No. 6 to Exclude Evidence of Plaintiffs’ Moving
                 Costs, Lost Wages, and Injuries Suffered at Colorado Detention Center

           The Court considers the Motion (ECF 219), Plaintiffs’ Opposition (ECF 240), and

   Defendants’ Reply (ECF 249). Defendants seek to exclude evidence that certain Plaintiffs lost

   security deposits at their apartment, and incurred moving costs, when they purportedly moved out

   due to the emotional distress of what happened there on April 10-11, 2017; and that the

   constitutional violations caused lost wages of Ms. Resendiz and Eduardo because Ms. Resendiz

   had to stay at home to take care of children previously cared for by Alicia (who was sent to

   detention in Denver, Colorado). Plaintiffs argue that Defendants are in reality seeking a merits

   determination on damages, an opportunity they lost when they did not include this issue with

   briefing on the already-decided motion for summary judgment.




                                                      12
Case 2:18-cv-00176-DME-MEH Document 287 Filed 12/16/20 PageID.5320 Page 13 of 19




          To the extent Defendants argue that Plaintiffs’ claimed damages at trial may not exceed

   what is established by the evidence, I agree. For example, Defendants state that Ms. Resendiz had

   a security deposit of $500.00 yet seeks $2900.00. Insofar as Defendants argue that there is no

   material issue of disputed fact concerning some claim for damages by Plaintiffs, they are seeking

   a ruling in the nature of summary judgment. I will leave such a dispositive ruling for Judge Ebel

   at trial. It is common for the jury instructions to outline the precise source(s) of damages that the

   jury may consider in its deliberations. Often, evidence of certain types of damages have come up

   at trial, but the court does not include that category of damages in the instructions because of some

   dispositive reason under the law. Furthermore, Judge Ebel’s ruling on summary judgment may

   have sufficiently changed the landscape such that Plaintiffs’ claims for damages may look quite

   different at trial than they otherwise would have.

          The Motion is denied without prejudice.

          IX.     Plaintiffs’ Motion In Limine No. 1 to Exclude References to Criminal History
                  of Plaintiff Carlos Ramirez

          The Court considers the Motion (ECF 220), the federal Defendants’ Opposition (ECF 229),

   the state Defendants’ opposition (241), and Plaintiffs’ Reply (ECF 250). The topic of the Motion

   is clear from its title. The charge at issue was assault with a deadly weapon which was pleaded to

   a disorderly conduct misdemeanor. Prior to the April 10-11, 2017 attempts to apprehend Abel Sr.,

   Defendant Reddish ran a criminal history and determined Abel Sr. and Carlos were both charged

   with the felony noted above. Abel Sr. also pleaded guilty to a disorderly conduct misdemeanor.

   Defendants have stated in their response that only criminal history they would seek to introduce is

   Carlos’ arrest for aggravated assault with a weapon. They state that the arrest history in the

   underlying criminal case alleges Abel Sr. drew a knife and Carlos drew a gun. They further state




                                                    13
Case 2:18-cv-00176-DME-MEH Document 287 Filed 12/16/20 PageID.5321 Page 14 of 19




   that in the oral briefing preceding the attempted arrest of Abel Sr., Reddish informed the other

   members of the group of this information.

          The only relevance upon which Defendants rely in seeking to introduce this evidence is to

   put in context “the amount of force they used or showed on the dates in question.” The excessive

   force claim is no longer in this case, and whatever probative value the arrest might have once had

   is now substantially outweighed by its potential prejudicial effect. Indeed, I doubt that, in light of

   Judge Ebel’s order on summary judgment, Defendants would even intend to use this evidence.

          The Motion is granted.

          X.      Plaintiffs’ Motion In Limine No. 2 to Exclude References to April 11, 2017
                  Conversation Regarding the United States Marine Corps

          The Court considers the Motion (ECF 221), the federal Defendants’ Opposition (ECF 230),

   the state Defendants’ opposition (241), and Plaintiffs’ Reply (ECF 251). Defendants assert on the

   evening of April 11, 2017, Eduardo stated he had been in the United States Marine Corps, while

   Eduardo asserts that he stated he had applied to the Corps but was rejected because of his

   immigration status. Eduardo is no longer a party; therefore, the statement is hearsay for which I

   find no exception. Moreover, Defendants assert that the statement is relevant to the claims of

   excessive force and unlawful seizure, which are no longer in the case. Now that Eduardo is, at

   most, a witness who will testify at trial, any possible grounds for admission of this statement, and

   its probative value, are substantially outweighed by its prejudicial effect under Rule 403.

          The Motion is granted.

          XI.     Plaintiffs’ Motion In Limine No. 3 to Exclude Media Materials After April 11,
                  2017

          The Court considers the Motion (ECF 222), the federal Defendants’ Opposition (ECF 231),

   the state Defendants’ opposition (241), and Plaintiffs’ Reply (ECF 252). After the incidents in this



                                                    14
Case 2:18-cv-00176-DME-MEH Document 287 Filed 12/16/20 PageID.5322 Page 15 of 19




   case, Plaintiffs made several statements to the media. Defendants contend there are two aspects

   of these statements relevant to this case. First, at least one statement by Carlos to the media is

   contradicted by his later deposition testimony (which Plaintiffs assert is based on a mistranslation

   of the media discussion). Second, Plaintiffs’ willingness to speak to the press casts doubt on the

   strength of any claim they were emotionally traumatized by the events of April 10-11, 2017.

          Specific statements by the Plaintiffs to the media should be excluded at trial. Regarding

   Defendants’ argument that some of the statements might be useful for establishing one or more of

   Plaintiffs’ inconsistent versions of what happened on April 10-11, 2017, Plaintiffs’ credible

   assertion that, at least as to Carlos, this was a mistranslation, means that this would set up a trial

   sideshow of Spanish-English interpretation, thereby completely overshadowing any limited value

   of the statements. Moreover, Defendants’ attempt to use the statements to diminish damages is of

   dubious relevance, and whatever subtle implication Plaintiffs’ willingness to speak to the press

   might have on their claim for emotional damages is substantially outweighed by the potential

   prejudice of admitting contested translations.

          The Motion is granted.

          XII.    Plaintiffs’ Motion In Limine No. 4 to Preclude Questions Regarding Abel Sr.’s
                  Location and Exclude References to Plaintiffs’ Invocation of the Fifth
                  Amendment in Response to such Questions

          The Court considers the Motion (ECF 223), the federal Defendants’ Opposition (ECF 232),

   the state Defendants’ opposition (241), and Plaintiffs’ Reply (ECF 253). I have already dealt with

   the matter of Defendants’ intended use, at trial, of Plaintiffs’ discovery invocations of the Fifth

   Amendment. The current motion, therefore, involves whether defense counsel may, at trial, bring

   up the subject of Abel Sr.’s whereabouts on April 10 and 11, 2017, what the Plaintiffs knew

   concerning his whereabouts, and whether they truthfully responded to questions from law



                                                    15
Case 2:18-cv-00176-DME-MEH Document 287 Filed 12/16/20 PageID.5323 Page 16 of 19




   enforcement on those two days. Plaintiffs contend that questions on this topic should be excluded

   under Rule 403, because requiring Plaintiffs to invoke the Fifth Amendment in front of the jury

   would be unfairly prejudicial.

          I do not believe the issue of Abel Sr.’s whereabouts on April 10-11, 2017 can be sanitized

   from this case. All events of those days arose because Defendants did not know where he was,

   and they were looking for him. Trying to meander around this topic, and Defendants’ questioning

   of Plaintiffs at the scene, would be impossible to police at trial, and would inevitably, in my

   opinion, cause juror confusion. The Defendants were looking for Abel Sr., they asked questions,

   Plaintiffs gave responses, and Defendants searched two apartments. All these occurrences go to

   the heart of this lawsuit. I agree that the Plaintiffs’ invocation of the Fifth Amendment at trial in

   response to questions concerning the whereabouts of Abel Sr. will be potentially prejudicial, but

   not unfairly so under Rule 403. In the event a cautionary instruction is appropriate to inform the

   jury how they can make use of the Plaintiffs’ invocation of the Fifth Amendment, Judge Ebel can

   determine this at the appropriate time.

          The Motion is denied.

          XIII. Plaintiffs’ Motion In Limine No. 5 to Exclude References to Immigration
                Status

          The Court considers the Motion (ECF 224), the federal Defendants’ Opposition (ECF 233),

   the state Defendants’ opposition (241), and Plaintiffs’ Reply (ECF 254). Plaintiffs seek to exclude

   reference to their respective statuses under the immigration laws. As a general premise, I agree.

   However, as with Plaintiffs’ Motion In Limine No. 4, this lawsuit will inherently involve

   immigration law as an underlying theme. No one can anticipate all nuances of the topic of

   immigration that could arise at trial. The parties’ briefs are not particularly helpful in defining the

   parameters of any permissible use of the topic of immigration. For example, Plaintiffs concede

                                                     16
Case 2:18-cv-00176-DME-MEH Document 287 Filed 12/16/20 PageID.5324 Page 17 of 19




   Alicia’s immigration status would be admissible for damages, but I believe they intended this to

   apply to her former claim for unlawful arrest. Like several other evidentiary aspects of the parties’

   motions, I believe this decision must await trial so that Judge Ebel can determine the context of

   any reference to immigration status.

          This Motion is denied without prejudice.

          XIV. Plaintiffs’ Motion In Limine No. 6 to Limit Dr. Goldstein’s Opinions to His
               Report

          The Court considers the Motion (ECF 225), the federal Defendants’ Opposition (ECF 234),

   the state Defendants’ opposition (241), and Plaintiffs’ Reply (ECF 255). The topic of the Motion

   is adequately described in its title. Defendants do not oppose the premise. Dr. Goldstein will not

   be permitted to render opinions at trial that were not provided in his disclosures. To this extent,

   the Motion is granted. Beyond this narrow ruling, Judge Ebel is certainly able to supervise the

   scope of an expert’s testimony at trial.

          XV.     State Defendants’ Motions In Limine

          The Court considers the Motion (ECF 226). Defendants Ferron and Roothoof join in the

   federal Defendants’ Motion in Limine Nos. 1-6. My rulings on those motion shall apply to all

   Defendants.

          XVI. Defendants’ Motions to Exclude Expert Testimony of Dr. Jonathan D. Bone
               and Dr. Douglas Goldsmith

          The Court considers the Motions (ECF 275/276/277), Plaintiffs’ Oppositions (ECF

   280/281), and Defendants’ Reply (ECF 283). These post-summary judgment Motions seek to

   exclude Plaintiffs’ damages experts based on the inability of the experts to distinguish between

   emotional harm caused by actions that will be tried by the jury in this case, and those that will not.

   The fundamental premise of the Motions is that expert testimony of the type proffered by Drs.



                                                    17
Case 2:18-cv-00176-DME-MEH Document 287 Filed 12/16/20 PageID.5325 Page 18 of 19




   Bone and Goldsmith must necessarily causally connect emotional harm to the alleged

   constitutional violations that will be tried; and if the experts cannot do that, such testimony might

   lead to the jury awarding damages for claims for which Defendants have qualified immunity.

           Defendants make a valid point about the potential that the jury will not be able to parse

   damages for recoverable conduct from unrecoverable conduct. However, in the balancing of

   interests, this is a necessary risk and one that will be handled by Judge Ebel at trial. To completely

   bar Plaintiffs’ damages experts would deprive them of some of the most important evidence they

   have. The experts’ testimony does relate solely to damages and not liability, but Defendants take

   the firm position that liability and damages must be tried together. ECF 233 at 2. Almost always

   in a civil rights case, when some claims are dismissed pretrial, the type of opinions the medical

   experts have previously reached and to which they will testify at trial become more difficult to

   officiate at trial, but it has to be done.

           These Motions are denied.

           XVII. Conclusion

           Incorporating all limitations, conditions, and explanations described above, I adjudicate the

   Motions as follows:

               •   Defendants’ Partial Motions to Exclude Expert Testimony of Dr. Stephen Golding
                   [filed January 24, 2020; ECF 192, 194] are denied;
               •   Defendants’ Motions to Exclude Expert Testimony of Timothy Longo [filed
                   January 24, 2020; ECF 193, 194] are denied;
               •   Defendants’ Motion In Limine No. 1 Regarding Fifth Amendment [filed March 19,
                   2020; ECF 214] is granted in part and denied in part;
               •   Defendants’ Motion In Limine No. 2 to Exclude Evidence of Other Lawsuits and
                   Unrelated Misconduct [filed March 19, 2020; ECF 215] is granted;
               •   Defendants’ Motion In Limine No. 3 to Exclude Reference to Indemnification and
                   the Bivens Defendants as “the Government” [filed March 19, 2020; ECF 216] is
                   granted;
               •   Defendants’ Motion In Limine No. 4 to Exclude Evidence or Argument Regarding
                   Abstract Value of a Constitutional Violation [filed March 19, 2020; ECF 217] is
                   granted;

                                                    18
Case 2:18-cv-00176-DME-MEH Document 287 Filed 12/16/20 PageID.5326 Page 19 of 19




           •   Defendants’ Motion In Limine No. 5 to Exclude Evidence Regarding Purportedly
               Inadequate Training or Violations of Policy and Procedure [filed March 19, 2020;
               ECF 218] is granted;
           •   Defendants’ Motion In Limine No. 6 to Exclude Evidence of Plaintiffs’ Moving
               Costs, Lost Wages, and Injuries Suffered at Colorado Detention Center [filed
               March 19, 2020; ECF 219] is denied without prejudice;
           •   Plaintiffs’ Motion In Limine No. 1 to Exclude References to Criminal History of
               Plaintiff Carlos Ramirez [filed March 19, 2020; ECF 220] is granted;
           •   Plaintiffs’ Motion In Limine No. 2 to Exclude References to April 11, 2017
               Conversation Regarding the United States Marine Corps [filed March 19, 2020;
               ECF 221] is granted;
           •   Plaintiffs’ Motion In Limine No. 3 to Exclude Media Materials After April 11, 2017
               [filed March 19, 2020; ECF 222] is granted;
           •   Plaintiffs’ Motion In Limine No. 4 to Preclude Questions Regarding Abel Sr.’s
               Location and Exclude References to Plaintiffs’ Invocation of the Fifth Amendment
               in Response to such Questions [filed March 19, 2020; ECF 223] is denied;
           •   Plaintiffs’ Motion In Limine No. 5 to Exclude References to Immigration Status
               [filed March 19, 2020; ECF 224] is denied without prejudice;
           •   Plaintiffs’ Motion In Limine No. 6 to Limit Dr. Goldstein’s Opinions to His Report
               [filed March 19, 2020; ECF 225] is granted;
           •   State Defendants’ Motions In Limine [filed March 19, 2020; ECF 226] is granted
               to the extent that all of the Court’s rulings on these Motions shall apply to all
               Defendants; and
           •   Defendants’ Motions to Exclude Expert Testimony of Dr. Jonathan D. Bone and
               Dr. Douglas Goldsmith [filed September 28, 2020; ECF 275, 276, 277] are denied.

        Dated at Denver, Colorado this 16th day of December, 2020.

                                                    BY THE COURT:



                                                    Michael E. Hegarty
                                                    United States Magistrate Judge




                                               19
